DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seaton US 2013/0333675 or Shiono et al US 2008/0132653, in view of Krzywosz US 20170343423.
Per claim 1, Seaton teaches a method of coating a sensor unit comprising providing at least one sensor element and a sensor body supporting the sensor element (sensor would inherently have a sensor element and something to support said sensor; one object sensor would also read on the claim as the object would be both the sensor element and the body supporting itself; lastly the conductive leads can be interpreted as a sensor element and the sensor can be interpreted as the sensor body; see abstract), applying in the assembled state, a coating on the exterior surface of the sensor unit to coat the sensor element and the sensor body (abstract).  Seaton is silent regarding the claimed coating thickness.  However, Seaton does teach that the coating is used as a protective coating, and properly ensuring that the entire sensor is coated via immersion helps to protect weak areas such as the connection [0021].  Furthermore, the desired thickness directly affects the method in that the desired thickness will determine the speed at which the sensor is withdrawn from the fluid [0022].  As such, it would have been obvious to one of ordinary skill in the art to have controlled and optimized the thickness of the coating to ensure proper protection and control the rate of withdrawal of the sensor via routine experimentation (see MPEP 2144.05).
Alternatively, Shiono teaches a method of coating a sensor unit comprising providing at least one sensor element and a sensor body supporting the sensor element (Shiono teaches coating various types of sensors, and all sensors would inherently have a sensing element and a sensor body to support said element such as a surface on which the sensor rests or an object to which it is attached), applying in the assembled state, a coating on the exterior surface of the sensor unit to coat the sensor element and the sensor body (abstract).  Shiono is silent regarding the claimed coating thickness.  However, Shiono does teach that the thickness of the coating must be sufficient to exert a coverage effect [0063].  As such, since the purpose of the coating is to protect [0007], it would have been obvious to one of ordinary skill in the art to have determined and controlled the thickness of the coating via routine experimentation to ensure proper and sufficient coverage to protect the coated object (see MPEP 2144.05).
Seaton or Shiono teach all the limitations of claims 1 as discussed above but are silent regarding the claimed cable and circuit board arrangement.  Krzywosz teaches a temperature sensor assembly including a thermistor 102, Fig. 1, with a first and second lead, and an output cable connecting the thermistor to a printed circuit board [0029].  Since both Seaton and Shiono teach depositing a protective conformal coating on sensors (see above), it would have been obvious to one of ordinary skill in the art to have applied the coatings taught by Seaton or Shio onto a sensor and entirety of the cable and PCB such as the one taught by Krzywosz because both Seaton and Shiono teach that protective conformal coatings would benefit and protect sensors (Shiono [0008], Seaton [0001]), and Krzywosz teaches the PCB would facilitate detection/functionality of the sensor [0030].
Per claim 11, Seaton teaches curing the coating [0007] and Shiono teaches curing the coating (abstract).  Seaton further teaches that multiple layers are deposited one atop another [0022].  
Per claims 2-3, Seaton teaches curing at a higher temperature [0025], and Shiono teaches curing at a higher temperature [0077].  Both Seaton and Shiono are silent regarding the relative humidity.  However, neither Seaton nor Shiono teach the need or desirability to modify or adjust the relative humidity during curing.  As such, it would have been obvious to one of ordinary skill in the art to have used an ambient relative humidity such as from 30-55% with a reasonable expectation for success and predictable results, or at least, select a relative humidity below 60%, as above 60% relative humidity would be considered high (Seaton and Shiono do not teach elevated relative humidity as beneficial or necessary).  Furthermore, Seaton and Shiono do not teach curing at room temperature.  However, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (see MPEP 2144.05).  As such, especially since claim 3 recites curing at an elevated temperature, the claimed curing step of claim 2 at room temperature is considered non-critical and as such, is considered prima facie obvious over the prior art.
Per claim 4, Seaton teaches dip coating to apply the conformal coating [0024] or Shiono teaches dipping the object to form the coating [0077].
Per claim 6, Shiono teaches brushing or spraying to apply the coating [0077], [0086].
Per claims 7-8, Krzywosz teaches the claimed output cable and PCB, and as discussed above, it would have been obvious to one of ordinary skill in the art to have applied a multi-layer coating to the outside of the output cable and PCT (see claim 1).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seaton US 2013/0333675 or Shiono et al US 2008/0132653, in view of Krzywosz US 20170343423, further in view of Yashiki et al US 4610942.
Per claim 5, Seaton and Shiono both teach dipping to coat the surfaces (see above), but are silent regarding the removing/withdrawing speeds as claimed.  Yashiki teaches a coating method via dip coating (abstract), and discusses in depth the effect of take-up speed on the coating uniformity and thickness (see abstract, Fig. 5, col. 2, lines 11-58) and further teaches increasing the take up speed as the object is further removed (see col. 2, lines 11-58 and col. 4, lines 1-11) and therefore, it would have been obvious to one of ordinary skill in the art to have selected and controlled the withdrawing speed to arrive at the desired results via routine experimentation (see MPEP 2144.05).

Response to Arguments
Applicant's arguments filed 7/1/22 have been fully considered but they are not persuasive. Applicant’s arguments on pages 6-8 provide background for the claims, but the background is not commensurate in scope with the claims and therefore is interpreted only as potential context.  Applicant’s arguments on pages 9-10 are drawn towards Shiono and Seaton.  Applicant’s primary argument is that Shiono and Seaton do not teach “an entire length of the output cable”.  However, this is remedied above in the rejection of claim 1 (relying on Krzywosz).  As such, since Applicant argues Shiono and Seaton individually, these arguments are not persuasive.
Applicant also presents arguments regarding Krzywosz on page 12.  Applicant provides an interpretation of the prior art and then further states that Krzywosz does not teach coating the “entire length of the output cable” and does not teach the claimed thickness.  This argument is not persuasive because it once again argues the references individually and does not address the rejection as a whole.  Seaton or Shiono in view of Krzywosz teach or suggest coating a sensor and its respective parts including an output cable for the purpose of increased protection as described in the rejection above.  As such, Applicant’s arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/Primary Examiner, Art Unit 1715